SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1067
KA 10-02428
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JETONE JONES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered October 8, 2010. The appeal was held
by this Court by order entered February 8, 2013, decision was reserved
and the matter was remitted to Supreme Court, Erie County, for further
proceedings (103 AD3d 1215). The proceedings were held and completed.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision and
remitted the matter to Supreme Court to rule on defendant’s motion to
inspect the grand jury minutes and to dismiss the indictment due to
allegedly defective grand jury proceedings, and we rejected
defendant’s remaining contentions (People v Jones, 103 AD3d 1215, lv
dismissed 21 NY3d 944). Upon remittal, the court inspected the grand
jury minutes and denied defendant’s motion for disclosure of the
minutes and to dismiss the indictment. We affirm the judgment. The
court did not abuse its discretion in denying defendant’s request to
review the grand jury minutes (see generally Matter of Lungen v Kane,
88 NY2d 861, 862-863; People v Douglas, 288 AD2d 859, 859, lv denied
97 NY2d 681) and, having reviewed the grand jury minutes, we conclude
that the court properly refused to dismiss the indictment. The
minutes demonstrate that the prosecutor properly instructed the grand
jurors and that the proceedings were not otherwise defective (see
generally People v Hebert, 68 AD3d 1530, 1533-1534, lv denied 14 NY3d
841).




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court